DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 17 November 2021 have been considered but do not overcome the prior art of rejections.  Claims 1, 3-15 and 17-22 are currently pending.

Claim Objections
Claim 21 objected to because of the following informalities:  the phrase “imaginary place” should be “imaginary plane.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 21, the claim is indefinite as it is unclear how it further limits claim 1.  Claim 1 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-9, 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,327,394 to Willibald (Willibald).
Concerning claim 1, Willibald discloses a land preparation tool comprising: 
a tool body (12) having a longitudinal axis, the tool body comprising a first imaginary plane and a second imaginary plane, the first and second imaginary planes intersecting orthogonally at the longitudinal axis, wherein the tool body comprises: 
a cutting surface (44), the cutting surface comprising a first concave surface (see figure 6), the first concave surface being symmetric about the first 
a mounting interface (14) disposed on the tool body opposite the cutting surface, the mounting interface being symmetric about the second imaginary plane (see figures 4 and 6 as it is symmetric about both planes), the mounting interface comprising a base (20, 22) disposed transverse to the second imaginary plane and first and second sidewalls (87, 88) extending from respective opposite ends of the base at a direction transverse to the base (20, 22); and 
the tool body defining a channel (46) extending into the tool body.
Concerning claim 3, Willibald discloses the first and second sidewalls (87, 88) are in a separate, parallel relationship to each other (see figure 5).
Concerning claim 4, Willibald discloses the cutting surface further comprises a first tapered distal edge defining the first cutting blade (36), and a second tapered distal edge defining the second cutting blade (38), the first and second cutting blades being parallel to the first imaginary plane.
Concerning claim 5, Willibald discloses an upper surface (40) and a lower surface (42), the upper and lower surfaces each extending between the mounting interface (14) and the cutting surface (44).
Concerning claim 7, Willibald discloses the channel (46) extends entirely through the tool body (12) and the cutting surface (see figure 6).
Concerning claim 8, Willibald discloses a portion of the cutting surface comprises a first flow diverting surface comprising a first angled surface (E1 in 
a second portion of the cutting surface comprises a second flow-diverting surface comprising a second angled surface (E2 in the figure reproduced below) disposed on a side of the cutting surface opposite the first angled surface, the second angled surface sweeps backward from the cutting surface toward the mounting interface.
Concerning claim 9, Willibald discloses the tool body comprises a rear portion (22) having a width W3 and a front portion (44) having a width W4, wherein W4 is greater than W3.
Concerning claim 11, Willibald discloses a land preparation tool comprising:
a tool body (12) having a longitudinal axis, the tool body comprising a first imaginary plane and a second imaginary plane, the first and second imaginary planes intersecting orthogonally at the longitudinal axis, wherein the tool body comprises: 
a concave cutting surface (44), the cutting surface comprising a blade (36); 
a mounting interface (14) disposed on the tool body opposite the cutting surface, the mounting interface includes a base (20, 22) and first and second sidewalls (87, 88) extending perpendicularly from respective opposite ends of the base at a direction away from the cutting surface; and 
the tool body defining a channel (46) extending through the tool body.
Concerning claim 12, Willibald discloses the cutting surface (44) is symmetric about the first imaginary plane and the blade (36) is disposed at a first distal end of the cutting surface.
Concerning claim 13, Willibald discloses the cutting surface comprises a second blade (36, 38).
Concerning claim 14, Willibald discloses a land preparation apparatus, comprising: 
a rotatable drum (76); 
a plurality of tool holders (16) arranged on the drum (column 8, lines 18-20), wherein each tool holder (16) comprises a connection interface (62); 
a plurality of land preparation tools (12), wherein each land preparation tool is configured to connect with a tool holder of the plurality of tool holders and wherein at least one land preparation tool comprises a tool body (12) having a longitudinal axis, the tool body comprising a first imaginary plane and a second imaginary plane, the first and second imaginary planes intersecting orthogonally along the longitudinal axis, wherein the tool body comprises: 
a cutting surface (44), the cutting surface comprising a first concave surface (see figure 6), the first concave surface being symmetric about the first imaginary plane and comprising a first cutting blade (36) at a first distal end and a second cutting blade (38) at a second distal end; 
a mounting interface (14) disposed on the tool body opposite the cutting surface, the mounting interface being symmetric about the second imaginary plane (see figure 7) the mounting interface includes a base (20, 22) 
the tool body defining a channel (46) extending into the tool body.
Concerning claim 17, Willibald discloses the cutting surface further comprises a first tapered distal edge defining the first cutting blade (36), and a second tapered distal edge defining the second cutting blade (38), the first and second cutting blades being parallel to the first imaginary plane.
Concerning claim 18, Willibald discloses an upper surface (40) and a lower surface (42), the upper and lower surfaces each extending between the mounting interface (14) and the cutting surface (44).
Concerning claim 20, Willibald discloses the channel (46) extends entirely through the tool body (12) and the cutting surface (see figure 6).
Concerning claim 21, Willibald discloses the base is positioned perpendicular to the second imaginary place.
Concerning claim 22, Willibald discloses the first and second sidewalls extend perpendicular to the base.

Claim(s) 1, 3-5, 7, 11-13 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,131,838 to Balvanz et al (Balvanz).
Concerning claim 1, Balvanz discloses a land preparation tool comprising: 

a cutting surface (12), the cutting surface comprising a first concave surface (see figure 6b), the first concave surface being symmetric about the first imaginary plane and comprising a first cutting blade (18) at a first distal end and a second cutting blade (20) at a second distal end; 
a mounting interface (14) disposed on the tool body opposite the cutting surface, the mounting interface being symmetric about the second imaginary plane, the mounting interface comprising a base (24) disposed transverse to the second imaginary plane and first and second sidewalls (22) extending from respective opposite ends of the base at a direction transverse to the base (24); and 
the tool body defining a channel (28) extending into the tool body.
Concerning claim 3, Balvanz discloses the first and second sidewalls (22) are in a separate, parallel relationship to each other (see figure 4).
Concerning claim 4, Balvanz discloses the cutting surface further comprises a first tapered distal edge defining the first cutting blade (18), and a second tapered distal edge defining the second cutting blade (20), the first and second cutting blades being parallel to the first imaginary plane.
Concerning claim 5, Balvanz discloses in figures 3a and 4 an upper surface and a lower surface, the upper and lower surfaces each extending between the mounting interface (14) and the cutting surface (12).
Concerning claim 7, Balvanz discloses the channel (28) extends entirely through the tool body (10) and the cutting surface (see figure 3b and 4).
Concerning claim 11, Balvanz discloses a land preparation tool comprising:
a tool body (10) having a longitudinal axis, the tool body comprising a first imaginary plane and a second imaginary plane, the first and second imaginary planes intersecting orthogonally at the longitudinal axis, wherein the tool body comprises: 
a concave cutting surface, the cutting surface (12) comprising a blade (18); 
a mounting interface (14) disposed on the tool body opposite the cutting surface, the mounting interface includes a base (24) and first and second sidewalls (22) extending perpendicularly from respective opposite ends of the base at a direction away from the cutting surface; and 
the tool body defining a channel (28) extending through the tool body.
Concerning claim 12, Balvanz discloses the cutting surface (12) is symmetric about the first imaginary plane and the blade (18) is disposed at a first distal end of the cutting surface.
Concerning claim 13, Balvanz discloses the cutting surface comprises a second blade (20).
Concerning claim 21, Balvanz discloses the base is positioned perpendicular to the second imaginary place.
Concerning claim 22, Balvanz discloses the first and second sidewalls extend perpendicular to the base.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willibald in view of  U.S. Patent No. 8,167,225 to Gaudreault (Gaudreault).
Concerning claims 6 and 19, Willibald discloses an upper surface (40) and a lower surface (42), the upper and lower surfaces each extending between the mounting interface (14) and the cutting surface (44).
However it does not disclose each of the upper and lower surfaces comprising a plurality of ridges.
Gaudreault discloses a land preparation tool comprising a tool body (20) comprising a cutting surface (34) having a first cutting blade (86) and a mounting interface (32) and an upper surface (80) comprising a plurality of ridges (88) 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the ridges of Gaudreault to the upper and lower surfaces of Willibald because, as disclosed by Gaudreault, the ridges serve to direct rocks, wood chips and other debris away from the cutting edge and minimizing dispersion of the debris over the cutting area (column 6, lines 5-8).

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Balvanz in view of  U.S. Patent No. 8,167,225 to Gaudreault (Gaudreault).
Concerning claim 6, Balvanz does not disclose each of the upper and lower surfaces comprising a plurality of ridges.
Gaudreault discloses a land preparation tool comprising a tool body (20) comprising a cutting surface (34) having a first cutting blade (86) and a mounting interface (32) and an upper surface (80) comprising a plurality of ridges (88) linearly oriented and aligned with the longitudinal axis in a parallel, spaced relationship.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the ridges of Gaudreault to the upper and lower surfaces of Balvanz because, as disclosed by Gaudreault, the ridges serve to direct rocks, wood chips and other debris away from the cutting edge and minimizing dispersion of the debris over the cutting area (column 6, lines 5-8).

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willibald in view of U.S. Patent No. 4,871,119 to Murata et al (Murata).
Concerning claims 10 and 15, Willibald does not disclose the channel (46) comprises a blind bore having internal threads.
Murata discloses a similar device with a tool body (20), a cutting surface (21n), a mounting interface (at 22n) and a channel (23n) extending into the tool body. 
Because both these references are concerned with a similar problem, i.e. attaching a tooth to a rotary body, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the channel of Willibald with the blind bore having internal threads of Murata.  Examiner notes Murata discloses in figures 11b and 11c that using a through hole or a threaded blind bore are simply known variants for attaching a tooth to a tooth holder.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the channel of Willibald with the blind bore having internal threads of Murata will obtain predictable results and is therefore obvious and proper combination of the references is made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balvanz in view of U.S. Patent No. 4,871,119 to Murata et al (Murata).
Concerning claim 10, Balvanz does not disclose the channel (28) comprises a blind bore having internal threads.
Murata discloses a similar device with a tool body (20), a cutting surface (21n), a mounting interface (at 22n) and a channel (23n) extending into the tool body. 
Because both these references are concerned with a similar problem, i.e. attaching a tooth to a rotary body, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the channel of Balvanz with the blind bore having internal threads of Murata.  Examiner notes Murata discloses in figures 11b and 11c that using a through hole or a threaded blind bore are simply known variants for attaching a tooth to a tooth holder.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the channel of Balvanz with the blind bore having internal threads of Murata will obtain predictable results and is therefore obvious and proper combination of the references is made.



    PNG
    media_image1.png
    651
    595
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive. Applicant argues that Willibald does not disclose the limitations claimed.  However, as seen in the rejections above Willibald does disclose those limitations.  Additionally, Balvanz discloses a very similar tool to applicant’s.  While it does not disclose the rotating drum, such a drum is obvious to add.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        01/27/2022